Citation Nr: 0948877	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-12 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include major 
depressive disorder, dysthymic disorder, bipolar disorder, 
and anxiety disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a disability rating greater than 
10 percent for hypertension.

7.  Entitlement to a disability rating greater than 
10 percent for a stomach condition.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1992 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied, in pertinent part, 
the Veteran's claims of service connection for tinnitus and 
for post traumatic stress disorder (PTSD).  The Veteran 
disagreed with this decision in August 1993.  He perfected a 
timely appeal in November 1993.

This matter also is on appeal of an October 2004 rating 
decision in which the RO granted service connection for 
peripheral neuropathy of the right lower extremity and for 
peripheral neuropathy of the left lower extremity, assigning 
10 percent ratings for each extremity effective March 16, 
2004.  The Veteran disagreed with this decision later in 
October 2004, seeking higher initial ratings for peripheral 
neuropathy of the right lower extremity and of the left lower 
extremity.

This matter finally is on appeal of a February 2008 rating 
decision in which the RO in Oakland, California, denied the 
Veteran's claims for disability ratings greater than 
10 percent for hypertension and greater than 10 percent for a 
stomach condition.  

The Veteran currently resides within the jurisdiction of the 
RO in Oakland, California.  That RO has jurisdiction over 
this appeal.

The Board notes that, in October 2004, the Veteran filed a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  The RO denied this claim 
in a May 2005 rating decision.  The Board also notes that, in 
Rice v. Shinseki, the United States Court of Appeals for 
Veterans Claims (Court) recently held that a TDIU claim 
cannot be considered separate and apart from an increased 
rating claim.  See Rice v. Shinseki, No. 06-1445 (U.S. Vet. 
App. May 6, 2009) (per curiam).  Instead, the Court held that 
a TDIU claim is an attempt to obtain an appropriate rating 
for a service-connected disability.  The Court also found in 
Rice that, when entitlement to a TDIU is raised during the 
adjudicatory process of the underlying disability, it is part 
of the claim for benefits for the underlying disability.  The 
Veteran has asserted in this case that he is entitled to a 
TDIU because he is not employable solely by reason of his 
service-connected disabilities.  In light of Rice, and 
because it appears that the Veteran has been advised of what 
information and evidence is required to support a TDIU claim, 
this claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.       

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes further that, in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the Court held that claims for service 
connection for PTSD also encompass claims for service 
connection for all psychiatric disabilities afflicting a 
Veteran based on a review of the medical evidence.  The 
medical evidence indicates that the Veteran has been 
diagnosed as having major depressive disorder, dysthymic 
disorder, bipolar disorder, and anxiety disorder.  Thus, the 
claims of service connection for PTSD and for an acquired 
psychiatric disability other than PTSD, to include major 
depressive disorder, dysthymic disorder, bipolar disorder, 
and anxiety disorder are as stated on the title page of this 
decision.

The entire appeal is REMANDED to the RO/AMC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

The case has a very complex procedural history, as outlined 
in the Introduction.  After a detailed review of the 
voluminous evidence in the Veteran's appeal, the Board finds 
that additional development is needed before these claims can 
be adjudicated.

First, it is not clear why the Los Angeles RO did not forward 
the Veteran's appeal seeking service connection for tinnitus 
and PTSD to the Board after he perfected a timely appeal on 
these claims in November 1993.  A review of the claims file 
shows that, after the Veteran perfected a timely appeal on 
these claims, the Los Angeles RO issued an SSOC in June 1994.  
The next relevant correspondence in the claims file is dated 
in July 1995 and indicates that the Veteran had inquired as 
to the status of his appeal.  There is a handwritten note 
from an RO employee dated July 13, 1995, in which the 
employee noted, " There is no action pending on this case.  
The appeal is in Code 41 status, meaning it is awaiting 
recall to BVA.  Because BVA is backlogged, it may be 2-3 
years before the Veteran's appeal is forwarded to them for 
review."  Unfortunately, it appears that the RO took no 
further action on the Veteran's appeal of the denial of 
service connection for tinnitus and PTSD and did not forward 
this appeal to the Board in a timely manner.  Because there 
is no indication that the Veteran has withdrawn his appeal 
for service connection for tinnitus or for PTSD, the Board 
finds that it was error for the RO subsequently to drop the 
appeal as to tinnitus and to adjudicate the appeal as to PTSD 
on the basis of new and material evidence.  Given the 
foregoing, these issues are as stated on the title page of 
this REMAND.

Second, the Board notes that, in March 1992, the Veteran 
notified VA that he was in receipt of disability benefits 
from the Social Security Administration (SSA).  Although the 
Veteran provided VA with a copy of his SSA disability award 
decision in March 1992, to date, his SSA records have not 
been requested.  The Board notes that VA has a duty to obtain 
SSA records when it has actual notice that the Veteran is 
receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  It was error for the RO to certify this appeal 
to the Board in June 2009 without requesting these records.  
Accordingly, on remand, the AMC/RO must contact SSA and 
obtain the Veteran's complete SSA records, including any 
administrative decision(s) on his application for SSA 
disability benefits and all underlying medical records.

Third, it appears that there are additional VA and private 
medical records that have not been obtained by the RO/AMC.  
The Veteran stated in a signed "Vazquez-Flores Notice 
Response" dated in September 2008 that there were additional 
VA outpatient treatment records available from the Outpatient 
Clinic in Chico, California.  In an April 2009 letter, the RO 
asked the Veteran to complete a medical records release form 
in order for VA to obtain private treatment records from St. 
Elizabeth's Community Hospital in Red Bluff, California (St. 
Elizabeth's Hospital).  The Veteran responded in May 2009 
with a completed VA Form 21-4142 seeking records for "all 
conditions" treated at St. Elizabeth's Hospital since 
September 2005.  A review of the claims file shows that the 
RO previously had contacted St. Elizabeth's Hospital in 
December 2007 and requested all of the Veteran's records for 
treatment of a stomach condition in September 2005.  There is 
no record of a response to the RO's December 2007 request.    

It is not clear why the RO did not attempt to obtain any of 
the outstanding records identified by the Veteran in 
September 2008 and May 2009.  It was error for the RO to 
certify this appeal to the Board in June 2009 without taking 
action on the Veteran's pending requests that VA obtain 
additional relevant medical records.  Because the Veteran has 
indicated that he received treatment at St. Elizabeth's 
Hospital for conditions other than his service-connected 
stomach condition, and because it also is not clear whether 
there may be additional records available from this facility, 
on remand, the RO/AMC should attempt to obtain these records.  
The RO/AMC also should attempt to obtain the Veteran's 
complete VA treatment records.

Fourth, with respect to the Veteran's claim of service 
connection for PTSD, it appears that, although the Veteran 
has been diagnosed as having PTSD, no attempt has been made 
to corroborate his claimed in-service stressors.  Nor has the 
RO made a formal finding that the Veteran's claimed in-
service stressors are not capable of corroboration by the 
Joint Services Records Research Center (JSRRC).  The Board 
observes that the Veteran has not provided all of the 
information necessary for the JSRRC to attempt corroboration.  
In an August 1998 statement, for example, the Veteran 
contended that one of his in-service stressors occurred when 
there was a massive engine room fire about U.S.S. OKLAHOMA 
CITY which resulted in the deaths of a number of his 
shipmates.  The Veteran stated in August 1998 that his engine 
fire occurred some time after July 1964 and/or in the summer 
of 1965.  It also appears that the Veteran provided 
information concerning another of his claimed in-service 
stressors in a July 2005 statement in which he contended that 
an in-service stressor occurred when U.S.S. OKLAHOMA CITY 
participated in naval gunfire support operations off of the 
coast of the Republic of Vietnam.  The Veteran did not 
indicate in his July 2005 statement when this additional in-
service stressor had occurred, however.  

Given the foregoing, on remand, the RO/AMC should provide the 
Veteran another opportunity to submit specific details of his 
claimed in-service stressors, including a three-month time 
frame when these incidents allegedly occurred and/or the 
names of persons involved in these incidents.  If the Veteran 
responds with additional relevant details of his in-service 
stressors, then the RO/AMC should attempt corroboration 
through the JSRRC.  Alternately, if the Veteran does not 
respond with additional relevant details of his in-service 
stressors, then the RO/AMC should make a formal finding that 
the claimed in-service stressors are incapable of 
corroboration by the JSRRC.

Fifth, with respect to the Veteran's claim of service 
connection for tinnitus, because the Los Angeles RO failed to 
forward this appeal to the Board after he perfected a timely 
appeal on this claim in November 1993, and given the length 
of time which has elapsed since his most recent VA 
examination on this claim, the Board finds that, on remand, 
the Veteran should be scheduled for an updated VA examination 
to determine whether he experiences tinnitus and, if so, 
whether it is related to active service.

Finally, with respect to the Veteran's TDIU claim, as noted 
in the Introduction, the Veteran has asserted that he is not 
employable solely by reason of his service-connected 
disabilities.  Although the Veteran does not meet the 
schedular criteria for a TDIU, in light of Rice v. Shinseki, 
No. 06-1445 (U.S. Vet. App. May 6, 2009) (per curiam), the 
Veteran's TDIU claim is remanded to the RO for adjudication.  
See 38 C.F.R. § 4.16 (2009).  It appears that the Veteran's 
most recent VA examinations occurred in June 2007.  
Unfortunately, these examinations did not contain opinions 
concerning the impact of the Veteran's service-connected 
disabilities on his employability.  Given the length of time 
since his most recent VA examination, the Board finds that, 
on remand, the RO/AMC should schedule the Veteran for updated 
examinations which address the impact of his service-
connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate VCAA notice on the claim of 
entitlement to a TDIU.  Ask the Veteran to 
provide to provide a complete employment 
history, to include a new VA Form 21-8940.  
A copy of the notice letter should be 
included in the claims file.

2.  Contact the Veteran and/or his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for tinnitus, PTSD, peripheral 
neuropathy of the right lower extremity, 
and/or peripheral neuropathy of the left 
lower extremity since his separation from 
service.  The Veteran and/or his service 
representative also should be asked to 
identify all VA and non-VA clinicians who 
have treated him for hypertension and/or a 
stomach condition in recent years.  Obtain 
all VA treatment records which have not 
been obtained already.  Specifically, 
request the Veteran's VA treatment records 
from the VA Outpatient Clinic in Chico, 
California.  Once signed releases are 
received from the Veteran, obtain all 
private treatment records which have not 
been obtained already.  Specifically, 
pursuant to the signed VA Form 21-4142 
dated on May 29, 2009, contact 
St. Elizabeth's Community Hospital in Red 
Bluff, California, and request all of the 
Veteran's medical records dated between 
September 2005 and the present.  A copy of 
the letter sent to St. Elizabeth's 
Community Hospital should be included in 
the claims file.  If there is no response 
from St. Elizabeth's Community Hospital in 
Red Bluff, California, or after the time 
for a response has expired, then make a 
formal finding as to the unavailability of 
these records.  A copy of this formal 
finding should be included in the claims 
file.  A copy of any response(s), to 
include a negative reply, also should be 
included in the claims file, along with 
any medical records obtained.  

3.  Contact the Veteran and ask him to 
provide additional details concerning his 
claimed in-service stressors of being 
aboard U.S.S. OKLAHOMA CITY when a massive 
engine room fire occurred, resulting in 
the deaths of a number of his fellow 
shipmates, and participating in naval 
gunfire support operations off the coast 
of the Republic of Vietnam while he served 
on U.S.S. OKLAHOMA CITY.  The Veteran 
should be advised that he must provide 
specific details concerning these 
incidents, to include a three-month time 
period when they allegedly occurred and/or 
the names of any persons involved.  He 
also should be advised that corroboration 
of in-service stressors is required for a 
valid PTSD diagnosis and, if he does not 
provide the requested details, then the 
Joint Services Records Research Center 
(JSRRC) may not be able to corroborate his 
claimed in-service stressors and his PTSD 
claim may be denied.

4.  If the Veteran does not provide 
additional details about his claimed in-
service stressors, or after the time for a 
response has expired, then make a formal 
finding on whether there is sufficient 
information to ask the JSRRC to attempt 
corroboration of the Veteran's claimed 
stressors.  A copy of this formal finding 
should be included in the claims file.

5.  If, and only if, the Veteran provides 
sufficient information for the JSRRC to 
attempt corroboration of his claimed in-
service stressors, then prepare a written 
report of his alleged in-service 
stressors.  Forward this report along with 
copies of relevant portions of his service 
personnel records to the JSRRC and ask 
them to attempt corroboration of the 
claimed in-service stressors.  A copy of 
any response from the JSRRC should be 
included in the claims file.

6.  Contact the Social Security 
Administration (SSA) and request the 
Veteran's complete SSA records, including 
any administrative decision(s) on his 
application for SSA disability benefits 
and all underlying medical records.  A 
copy of VA's request to SSA should be 
included in the claims file, along with 
any reply and any records obtained from 
SSA.

7.  If, and only if, the JSRRC 
corroborates one of the Veteran's claimed 
in-service stressors, then schedule the 
Veteran for VA examination to determine 
whether PTSD is related to active service.  
The claims folder must be made available 
to the examiner(s) for review.  Based on a 
review of the claims folder and the 
results of the Veteran's examination, the 
examiner(s) should provide an opinion as 
to whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that any current PTSD is 
related to any incident of or finding 
recorded during service.  The stressor 
supporting the PTSD diagnosis must be 
identified by the examiner(s).  If this 
opinion cannot be provided without 
resorting to mere speculation, then the 
examiner(s) should provide a supporting 
analysis or reason(s) why such opinion 
cannot be provided.

8.  Schedule the Veteran for VA 
examination(s) to determine whether an 
acquired psychiatric disability other than 
PTSD, to include major depressive 
disorder, dysthymic disorder, bipolar 
disorder, and anxiety disorder, and/or 
tinnitus is related to active service. The 
claims folder must be made available to 
the examiner(s) for review.  

(a)	For the psychiatric examination, 
based on a review of the claims 
folder and the results of the 
Veteran's examination, the 
examiner(s) should provide an 
opinion as to whether it is at 
least as likely as not (i.e., a 
50 percent or greater probability) 
that an acquired psychiatric 
disability other than PTSD, to 
include major depressive disorder, 
dysthymic disorder, bipolar 
disorder, and anxiety disorder, if 
diagnosed, is related to any 
incident of or finding recorded 
during service.  If this opinion 
cannot be provided without 
resorting to mere speculation, 
then the examiner(s) should 
provide a supporting analysis or 
reason(s) why such opinion cannot 
be provided.

(b)	For the audiology examination, 
based on a review of the claims 
folder and the results of the 
Veteran's examination, the 
examiner(s) should provide an 
opinion as to whether it is at 
least as likely as not (i.e., a 
50 percent or greater probability) 
that tinnitus, if diagnosed, is 
related to any incident of or 
finding recorded during service.  
If this opinion cannot be provided 
without resorting to mere 
speculation, then the examiner(s) 
should provide a supporting 
analysis or reason(s) why such 
opinion cannot be provided.

9.  Schedule the Veteran for appropriate 
VA examination(s) to determine the impact 
of his service-connected disabilities on 
his employability.  The claims file must 
be made available to the examiner(s) for 
review.  Based on the results of the 
Veteran's physical examination and a 
review of the claims file, the examiner(s) 
should be asked whether the Veteran, as a 
result of his service-connected 
disabilities alone, is unable to secure or 
follow any form of substantially gainful 
occupation which is consistent with his 
education and occupational experience.  A 
detailed work history should be elicited 
and the examiner(s) should comment on the 
degree of social and industrial impairment 
which the Veteran experiences as a result 
of his service-connected disabilities.  If 
this opinion cannot be provided without 
resorting to mere speculation, then the 
examiner(s) should provide a supporting 
analysis or reason(s) why such opinion 
cannot be provided.

10.  Thereafter, re-adjudicate all of the 
claims on appeal.  If the benefits sought 
on appeal remain denied, the appellant and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

